DETAILED ACTION
		This Office action is in response to the application filed on March 27, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a charge circuit, comprising: a first switch configured to provide a coupling of the reservoir capacitor to an input of the energy transfer element in response to the hold-up signal; and a second switch coupled to a tap winding of the energy transfer element, the second switch configured to uncouple the reservoir capacitor from receiving charge from the energy transfer element in response to the hold-up signal” in combination with all other claim limitations. Claims 2-13 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 14, the prior art of record fails to disclose or suggest “a reservoir capacitor coupled to the first switch, the reservoir capacitor coupled to an input of the boost converter when the second switch is on and the first switch is off” in combination with all other claim limitations. Claims 15-23 depend directly or indirectly from claim 14, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 24, the prior art of record fails to disclose or suggest “a second capacitor coupled to the inductor, the second capacitor configured to be charged by the inductor to maintain a hold-up energy; a PFC controller configured to control a power switch to transfer energy from the inductor to the second stage power converter, the PFC controller further configured to generate a hold-up signal in response to a detection of an AC line dropout; and a charge circuit configured to control a first switch in response to the hold- up signal, the first switch configured to couple the second capacitor to the inductor” in combination with all other claim limitations. Claims 25-33 depend directly or indirectly from claim 24, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838